Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary. *Page 339 
The day after court adjourned appellant made bond to secure release, pending this appeal. It is approved by the sheriff only. The statute (Art. 818 Cow. C. P.) requires that it be approved both by the sheriff and the trial judge. (See authorities under Note 1, Art. 818, Vernon's Tex. C. C. P., Vol. 3.)
If appellant desires to further prosecute his appeal he may have fifteen days from this date to enter into proper bond and file with this court a record thereof, in connection with a motion to reinstate.
The appeal is dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.